Braley, J.
The plaintiff, the wife of the mortgagor Henry H. Ryder, having joined releasing dower in the mortgages, three in number, given by him on his real property to the defendant bank, the foreclosure of which had been begun when the bill was filed but has been suspended during the litigation, can maintain the bill as amended for leave to redeem. Newhall v. Lynn Five Cents Savings Bank, 101 Mass. 428, 430. Fitcher v. Griffiths, 216 Mass. 174. R. L. c. 187, § 22.
But, a fourth mortgage having been given to the defendant Ellis, who as between himself and the bank is a second mortgagee, which has been foreclosed by Ellis under the power of sale, the plaintiff, who did not join in the mortgage, also claims that she is entitled to redeem from this mortgage, because, the equity of redemption being extinguished by the foreclosure, subrogation to the rights of the bank will not furnish any protection against the complete destruction of her dower rights. A wife, even after a sale of the mortgaged premises where she joins in the mortgage, may, during the life of her husband, bring a bill to redeem and test the validity of the foreclosure, for if the foreclosure stands her inchoate right is lost. Pierce v. Chace, 108 Mass. 254. Kopp v. Thele, 104 Minn. 267. Mackenna v. Fidelity Trust Co. 184 N. Y. 411. It is true that the right rests on marriage and the seisin of the husband through whom the wife acquired an interest in the premises which she can protect only by redemption. If she re*480deems, the husband’s title is not transferred to her, although by subrogation she succeeds to all the rights of the mortgagee. Kopp v. Thele, 104 Minn. 267. It is plain, however, that the fourth mortgage is not an incumbrance on her right to dower: a right inhering not merely in the equity of redemption but in the entire property subject to the mortgages to the bank. The plaintiff, if she survives her husband and the bank’s mortgages are not foreclosed, can demand and have her dower assigned even if there has been a foreclosure of the fourth mortgage. If she needs no protection because her rights have not been invaded, there is no sufficient ground on which equitable relief can be granted. Opdyke v. Bartles, 3 Stockt. 133. It appears from the master’s report that when all the mortgages have been satisfied the equity has a very substantial value, and if the foreclosure is not set aside the defendant Ellis, who purchased at the sale in foreclosure of his own mortgage, can redeem from the prior incumbrances. It may be that he does not intend to, for the record shows that he urged the bank to foreclose, with the apparent intention of purchasing at the sale and thereby obtaining an unincumbered title. But, while the position of the plaintiff is unfortunate owing very largely to vexatious marital conditions, we cannot create in her behalf a legal or equitable right where fundamentally none exists.
The record states that at the date of foreclosure the property was subject to an attachment for her sole benefit under the provisions of an agreement of separation and of support entered into between herself and husband through the medium of a trustee. The action brought in the name of the trustee is still pending, and she further contends that, to protect and save her rights thereunder, redemption should be decreed. Briggs v. Davis, 108 Mass. 322, 323. See Newell v. Hadley, 206 Mass. 335. An attaching creditor undoubtedly stands in the position of a purchaser for value. Priest v. Rise, 1 Pick. 164. Coffin v. Ray, 1 Met. 212. Woodward v. Sartwell, 129 Mass. 210, 212. Waltham Co-operative Bank v. Barry, 231 Mass. 270, 273. But even if it be assumed that a lien on the land subject only to the mortgages was acquired which she can enforce, the sale and conveyance under the power would pass an indefeasible title to the purchaser, cutting off all right of redemption by the mortgagor, or any one claiming under him. The power of sale provides that “upon any default in the per*481formance or observance of the foregoing condition or any condition in any prior mortgages” the mortgagee may foreclose, and, it being plain on the record that the interest due the bank and the taxes were in arrears, there was a breach which warranted the foreclosure of that mortgage. It would follow that, as no execution could be levied on the land by force of an attachment subsequent to the mortgage, the sale under the power converted the land into money which is to be applied first to the satisfaction of the mortgage, and that any surplus remaining belongs to the same person as the land before the sale. Wiggin v. Heywood, 118 Mass. 514, 516.
The plaintiff to overcome this difficulty presses the argument that the lien of the attachment has not been lost. The duties resting upon a mortgagee when he institutes foreclosure proceedings have been so recently defined as not to require repetition. Bon v. Graves, 216 Mass. 440, and cases there cited. It is found that "the formalities of the sale were in accordance with-the provisions of the power of sale contained in the mortgage.” The plaintiff attended and bid at the sale, but her bid cannot be treated as a tender or offer to redeem. It was merely an announcement in response to the call of the auctioneer of the amount she was willing as a purchaser to pay for the property. It lacked the necessary incidents of a tender, which if properly made and accepted would have prevented the sale, or, if refused, would have rendered the foreclosure invalid. The subsequent findings, that on all the evidence “the defendant outbid Mrs. Ryder because his primary purpose in selling the property under the power of sale in the mortgage was not to receive the money due him under his mortgage, but to retain possession and control of the property, and that he intended to prevent Mrs. Ryder as well [as] Mr. Ryder from owning the property because he wished to own it himself,” are insufficient to invalidate the sale. The power permitted him to buy for himself if he were the highest bidder, and his desire to make as much money as possible by outbidding the plaintiff was not of itself blameworthy in the absence of any evidence showing bad faith in the exercise of the power. Pilok v. Bednarski, 230 Mass. 56, 58.
The result is that a decree for redemption is to be entered as to the mortgages held by the bank, the terms and conditions of which *482are to be settled by a single justice, but that, as to the defendant Ellis, the bill is to be dismissed without costs.

Ordered accordingly.